020
	DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A and Subspecies AA in the reply filed on 02/22/2022 is acknowledged.
Applicant request for examination of claims 1-6,8-14,17-19 and 21-30 has been considered. However, upon careful claim assessment, claims 6 and 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subspecies BB. Additionally, since claim 7-10 are dependent up on claim 6 which falls under the nonelected subspecies BB, they are withdrawn from consideration, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/22/2022.
For instance, claim 6 recites claim limitation “inlet flow passageway and the outlet flow passageway have corresponding respective central flow axes that are parallel to one another at the mold”. However, the selected species A and Subspecies AA, teaches a spherical ice mold with concentric outlet flow passageway and inlet flow passageway structure arrangement rather than each passage ways having their respective central flow axes that are parallel which render the claim to fall under the unselected subspecies BB.
As such, claims 1-5, 11-14, 17-19, 21-23 and 25-30 are being considered for examination.
Therefore, claims 6-10, 15-16, 20 and 24 are withdrawn from further consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/20/2020 and 05/22/2020 have been considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:     “suction device configured to draw a first portion of the freezable liquid out of the closed mold cavity” in claim 6-8 and “a replenishment system configured to replenish the first portion of the freezable liquid into the closed mold cavity” in line 9-11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding
structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth
paragraph limitation:
	Suction device: - any suction device capable of performing the function of drawing a portion of the freezable liquid out of the mold cavity during the freezing process. Examples of suction devices suitable for use as suction device 108 includes centrifugal pumps, axial flow pumps, and positive-displacement pumps, among others. Fundamentally, there is no limitation on the type(s) of suction device 108 provided as long as it/they provide the requisite amount of suction.
replenishment system: - any replenishment system capable of performing the function of replacing the portion of the freezable liquid that the suction device draws out of the mold cavity. And may include a pump for assisting with moving freezable liquid from the freezable-liquid reservoir to the mold cavity.
If applicant wishes to provide further explanation or dispute the examiner's interpretation
of the corresponding structure, applicant must identify the corresponding structure with
reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21 and 28-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Culley; Brian K. (US 9074802 B2, hereinafter referred as Culley).
In reference to claim 21 Culley discloses the claimed invention.
A method of making a body of ice having a size and a shape (method of making ice sphere, abstract), the method comprising: 
filling a closed mold cavity with a freezable liquid, wherein the closed mold cavity has the size and shape of the body of ice (Liquid is then injected into the mold cavity 40 through the liquid inlet 60 to fill the mold cavity 40 that has a size and spherical shape of ice, col 11, line 63-64); 
causing the freezable liquid in the closed mold cavity to freeze in an inwardly direction relative to the closed mold cavity (solidifying a portion of the liquid injected into the mold cavity 40 by gradually freezing the liquid along the solidification path from the first mold portion 32 to the second mold portion 34, col 12, line 132-16); and 
while causing the freezable liquid to freeze within the closed mold cavity, simultaneously drawing a first portion of the freezable liquid out of the closed mold cavity and replenishing the first portion of the freezable liquid (simultaneously, as water is being supplied to the mold cavity 240 through the water inlet 236, a water outlet 238 is adapted to allow for liquid egress from the mold cavity 240 as shown in FIGS. 4A and 4B, such that unfrozen water can return to the water reservoir 228, col 10, line 10-15).
In reference to claim 28, Culley discloses the claimed invention including:
recirculating the first portion of the freezable liquid to the closed mold cavity (figure 4, 4A-B, shows recirculation of the liquid inside the reservoir 228 to the closed mold cavity 210 through supply line 234 by the water pump apparatus 232).
In reference to claim 29, Culley discloses the claimed invention including:
recirculating the first portion of the freezable liquid to the closed mold cavity includes recirculating the first portion of the freezable liquid through a reservoir (Simultaneously, as water is being supplied to the mold cavity 240 through the water inlet 236, a water outlet 238 is adapted to allow for liquid egress from the mold cavity 240 as shown in FIGS. 4A and 4B, such that unfrozen water can return to the water reservoir 228 through a liquid departure conduit 242 shown in FIG. 4. The liquid inlet 236 and liquid outlet 238 work in concert to provide for constant movement of water within the mold cavity 240, col 10, 11-18).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 11-12, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Culley; Brian K. (US 9074802 B2, hereinafter referred as Culley) .
In reference to claim 1: Culley discloses the claimed invention including:
An icemaker (200) for making a body of ice having a shape and a size, the icemaker comprising: 
a mold (210) having a closed mold cavity (mold cavity 240, see figure 4) designed and configured to provide the shape and size of the body of ice when the mold is filled with a freezable liquid and the freezable liquid is frozen to form the body of ice (figure 4, shows the mold 210 is configured to provide clear body of ice when the mold is filled with water through water inlet 236 and the water is frozen to form the body of ice i.e. spherical clear ice); 
a replenishment system in fluid communication with the closed mold cavity (a pump apparatus 232 and water supply line 234  and water inlet 236  in collection is referred as replenishment system, is in fluid communication with the closed ice mold cavity 240, see fig 4, 4A and 4B) and designed and configured to, during operation of the icemaker, replenish the first portion of the freezable liquid into the closed mold cavity as the suction device draws the first portion from the closed mold cavity (this system is designed and configured such that the water supply line 234 is adapted to provide water to the mold apparatus 210 through a liquid inlet 236 shown in FIGS. 4A and 4B Simultaneously, as water outlet 238 is adapted to allow for liquid egress from the mold cavity 240 as shown in FIGS. 4A and 4B, col 10, line 8-13).
Culley fails to explicitly teach a suction device in fluid communication with the closed mold cavity and designed and configured to, during operation of the icemaker, draw a first portion of the freezable liquid out of the closed mold cavity during freezing of the freezable liquid. However, Culley discloses (the water outlet 238 and liquid departure conduit 242, interpreted as suction device which is capable of performing the function of drawing a portion of the freezable liquid i.e. water, out of the mold cavity 240 during the ice making process, where the water outlet 238 and the liquid departure conduit 242 are in fluid communication with the closed mold cavity 240 as shown in FIG. 4, 4A and 4B) and designed and configured to, during operation of the icemaker, draw a first portion of the freezable liquid out of the closed mold cavity during freezing of the freezable liquid (a water outlet 238 is adapted to allow for liquid egress from the mold cavity 240 as shown in FIGS. 4A and 4B,such that unfrozen water can return to the water reservoir 228 through a liquid departure conduit 242 shown in FIG. 4.Col 10, line 13-16). Culley further teaches that during ice making process, a pump apparatus 232 is disposed on a supply line 234 and adapted to supply water from the water reservoir 228 to the mold apparatus 210.The water supply line 234 is adapted to provide water to the mold apparatus 210 through a liquid inlet 236 shown in FIGS. 4A and 4B.simuntaniously, as water is being supplied to the mold cavity 240 through the water inlet 236, a water outlet 238 is adapted to allow for liquid egress from the mold cavity 240 as shown in FIGS. 4A and 4B, such that unfrozen water can return to the water reservoir 228 through a liquid departure conduit 242 shown in FIG. 4. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Culley such that duplicating the pump to suck water out of the ice mold cavity as a part of suction device as the claimed invention, since Culley’s pump is capable of sucking the water out of the reservoir and pumps it towards the mold cavity and thus, one skilled in the art would understand providing an additional pump between the mold cavity and the reservoir, would suck the portion of the water that was injected by the first pump i.e. 232, in to the mold cavity, out of the mold cavity and pumps it back to the reservoir. Thus, providing an additional pump in such a way by one skilled in the art, would have yield a predictable result of pumping water out of the mold cavity towards the reservoir, and is considered mere duplication of parts. As such, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), MPEP 2144.04 (VI)(B). 
In reference to claim 2, Culley discloses the claimed invention including:
the mold (210) has: an inlet flow passageway (236) fluidly connecting the replenishment system and the closed mold cavity (the liquid inlet 236 fluidly connecting the pump apparatus 232 and the supply line 234 i.e. replenishment system, and closed mold cavity 240, see fig 4, 4A and 4B); and an outlet flow passageway (238) fluidly connecting the closed mold cavity and the suction device(a water outlet 238 fluidly connecting the closed mold cavity 240 with the liquid departure conduit 242 and the additional suction pump i.e. suction device, is adapted to allow for liquid egress from the mold cavity, see fig 4, 4A and 4B and col 10, line 12-13).
In reference to claim 3: Culley discloses the claimed invention.
Culley fails to disclose the inlet flow passageway and the outlet flow passageway are arranged concentrically with one another.
However, Cully discloses in multiple embodiments that the inlet flow passageway and the outlet flow passageway are arranged concentrically with one another (the mold cavity water inlet 635 and mold cavity water outlet 642 are typically proximate and more typically coaxially positioned with one another to facilitate the formation of an ice structure, col 20, line 18-21). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Culley such that inlet flow passageway and the outlet flow passageway are arranged concentrically with one another in order to facilitate the formation of an ice structure without structural defects like cavities and other malformations, col 20, line 21-22.
 In reference to claim 4: Culley discloses the claimed invention.
Culley fails to explicitly teach that the outlet flow passageway is defined by an inner conduit and the inlet flow passageway is defined by the inner conduit and an outer conduit.
However, Culley teaches the water inlet and water outlet passage ways are typically coaxially positioned with one another and the mold cavity water inlet 636 is typically coaxially positioned within the mold cavity water outlet 642 such that the mold cavity water outlet 642 is positioned around the mold cavity water inlet 635, col 20, 14-17). Generally rearranging the mold cavity water inlet to be positioned around the mold cavity water outlet is mere reversal of parts which doesn’t have patentable weight and mere reversal of such movement, was held to be an obvious modification. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Culley such that outlet flow passageway is defined by an inner conduit and the inlet flow passageway is defined by the inner conduit and an outer conduit, since mere reversal of part is held obvious modification, it would be obvious to modify the water inlet to be positioned around the water outlet as the claimed invention.

In reference to claim 5: Culley discloses the claimed invention including:
the inlet flow passageway has an end offset from an end of the outlet flow passageway (on figure 31-33 that the water inlet 635 has an end offset from an end of the water outlet 642 as shown below) so as to define a bypass that allows the freezable liquid to flow from the inlet flow passageway to the outlet flow passageway without entering the closed mold cavity (Culley further teaches While the water is being injected into the mold cavity 620 through the water inlet 635, a portion of the water will circle back towards a mold cavity water outlet aperture 642 formed in the chill ring cover 632 in a direction indicated by arrow W2,col 20, line 4-7). 

    PNG
    media_image1.png
    313
    488
    media_image1.png
    Greyscale


In reference to claim 11: Culley discloses the claimed invention including.
the replenishment system (as explained in claim 1, a pump apparatus 232 and water supply line 234  and water inlet 236  in collection is referred as replenishment system) comprises a reservoir (water reservoir 228) in fluid communications with the closed mold cavity via the inlet flow passageway (As shown in FIG. 4 a pump apparatus 232 is disposed on a supply line 234 and adapted to supply water from the water reservoir 228 to the mold apparatus 210, col 10, line 5-8), the reservoir containing a second portion of the freezable liquid during use of the icemaker so that the second portion of the freezable liquid is available to replenish the first portion of the freezable liquid drawn out of the closed mold cavity by the suction device(as water is being supplied to the mold cavity 240 through the water inlet 236, a water outlet 238 is adapted to allow for liquid egress from the mold cavity 240 as shown in FIGS. 4A and 4B, such that unfrozen water can return to the water reservoir 228 through a liquid departure conduit 242 shown in FIG. 4. The liquid inlet 236 and liquid outlet 238 work in concert to provide for constant movement of water within the mold cavity 240 i.e. the reservoir has plenty portion of water during use of the icemaker so that position of water is available to replenish a portion of water drawn out of the closed mold cavity 240, col 10, line 11-18).
In reference to claim 12, Culley discloses the claimed invention including.
the suction device comprises a recirculation pump operatively configured to return the first portion of the freezable liquid to the reservoir (as explained in claim 1, the water outlet 238, liquid departure conduit 242 and the additional pump as a whole is the suction device, which is operatively configured in such way that the water outlet 238 allow for liquid egress from the mold cavity 240 as shown in FIGS. 4A and 4B such that unfrozen water can return to the water reservoir 228 through a liquid departure conduit 242 shown in FIG. 4.Col 10, line 13-16).
In reference to claim 17, Culley discloses the claimed invention including.
the inlet flow passageway (liquid inlet 236) and the outlet flow passageway (and liquid outlet 238) are configured and oriented so that, during use of the icemaker, the icemaker maintains an active core within the closed mold cavity as the body of ice forms (figs 5-5C, shows a mold apparatus depicting directional solidification of an ice structure within the mold apparatus. The ice structure 250 has generally developed to fill the mold cavity segment 36 of the first mold portion 32 until a complete clear ice sphere is formed in the mold apparatus 30).
In reference to claim 19, Culley discloses the claimed invention.
the icemaker does not include any thermal insulation surrounding the mold so that the ice body grows inwardly toward the active core (as shown in fig 4, the ice maker 200 does not include any thermal insulation surrounding the mold 210 so that the ice body grows inwardly toward the active core).

Claim 13-14, 18, 22 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Culley; Brian K. (US 9074802 B2, hereinafter referred as Culley) in view of YANG; Sung Jin (US-20180017308-A1, hereinafter referred as Yang)
In reference to claim 13, Culley and yang discloses the claimed invention.
Culley teaches the reservoir is open to the closed mold cavity to receive portion of water that flows out of the mold through the water outlet 238 as shown in figure 4, A-B. Due to the location of the reservoir 228 being in lower Hight compared to the closed mold cavity, the flow of water from the reservoir to the closed mold is accomplished by the first pump 232 as shown in fig 4 as the suction devices including the additional pump draws the first portion of the freezable liquid from the closed mold cavity, unlike the claimed invention where the position of the reservoir is in higher elevation compared to the closed mold cavity which allows the freezable liquid to flow towards the closed mold cavity by gravity without need of a pump. 
Culley fails to explicitly teach the reservoir is located relative to the mold so that, during operation of the icemaker, freezable liquid flows by gravity into the closed mold cavity.
However, Yang teaches in the art of refrigerator with ice maker and water supply that, it is a known method to provide a water supply unit such that the water flows from the water supply unit in to mold cavity of an ice maker through supply pipe 160 by gravity as shown in figure 3. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Culley by Yang in such way that the water reservoir, would be located at a higher elevation compared to the ice mold cavity of the ice maker Or merely turning Culley’s ice maker upside down where the reservoir will be located above the mold cavity, so that the water from the reservoir flows by gravity into the closed mold cavity as taught by yang, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of supplying water from the water reservoir or source to the ice mold cavity for ice production. Furthermore, such arrangement is held unpatentable because shifting the position of the reservoir would not have modified the operation of the device. see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), MPEP2144.04(VI) (C).
In reference to claim 14, Culley and yang discloses the claimed invention including.
Culley teaches the suction device comprises a recirculation pump operatively configured to return the first portion of the freezable liquid to the reservoir (as explained in claim 1, the water outlet 238, liquid departure conduit 242 and the additional pump as a whole is the suction device, which is operatively configured in such way that the water outlet 238 allow for liquid egress from the mold cavity 240 as shown in FIGS. 4A and 4B such that unfrozen water can return to the water reservoir 228 through a liquid departure conduit 242 shown in FIG. 4.Col 10, line 13-16).
In reference to claim 18, Culley and yang discloses the claimed invention.
Culley fails to explicitly teach the icemaker is configured to be placed within a freezer compartment of a domestic or commercial freezer.
However, Yang, in the art of refrigerator with ice maker and water supply unit teaches that it is a known method to provide an ice maker and configure it to be placed with in a freezer (an ice maker is installed in a refrigeration compartment or a freezer, Abstract). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Culley by Yang such that the icemaker is configured to be placed within a freezer compartment of a domestic or commercial freezer, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of ice making inside the refrigerator freezer compartment.
In reference to claim 22, Culley and yang disclose the claimed invention.
Culley teaches teach causing the freezable liquid in the closed mold cavity to freeze (During a freezing or solidification stage, a portion of the injected liquid is frozen within the closed mold cavity 40 to form at least one ice structure, col 11, line 64-66). But fails to explicitly teach locating the closed mold cavity and the freezable liquid therein in a freezer compartment of a freezer.
However, yang teaches it is a known method to locate the closed mold cavity and the freezable liquid therein in a freezer compartment of a freezer (an ice maker (inherently having mold cavity) for producing ice pieces may be disposed in the freezer compartment, [0043]). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Culley by Yang to locate the closed mold cavity and the freezable liquid therein in a freezer compartment of a freezer, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of producing ice inside the freezer compartment.
In reference to claim 30, Culley and yang disclose the claimed invention.
Culley fails to explicitly teach the first portion of the freezable liquid is replenished from the reservoir by gravity flow.
However, Yang teaches in the art of refrigerator with ice maker and water supply that, it is a known method to replenish the closed mold cavity with first portion of freezable liquid from the reservoir by gravity (a water supply unit such that the water flows from the water supply unit in to mold cavity of an ice maker through supply pipe 160 by gravity as shown in figure 3). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Culley by Yang in such way that the reservoir would be located at a higher elevation compared to the ice mold cavity of the ice maker Or merely turning Culley’s ice maker upside down where the reservoir will be located above the mold cavity, so that the first portion of the freezable liquid is replenished from the reservoir by gravity flow, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of replenishing portion of water from the reservoir to the ice mold cavity for ice production. Furthermore, such arrangement is held unpatentable because shifting the position of the reservoir would not have modified the operation of the device. see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), MPEP2144.04(VI) (C).

Claim 23 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Culley; Brian K. (US 9074802 B2, hereinafter referred as Culley) in view of YANG; Sung Jin (US-20180017308-A1, hereinafter referred as Yang) and in further view of Little; Patrick Williams (US 20180087817 A1, hereinafter referred as Little)
In reference to claim 23, Culley, Yang and Little disclose the claimed invention.
Culley teaches the closed mold cavity (40) is formed in a mold (mold 30, see figure 1 and 2), but fails to explicitly teach filling the closed mold cavity with the freezable liquid outside of the freezer compartment and then placing the mold into the freezer compartment so as to cause the freezable liquid in the closed mold cavity to freeze.
However, Little teaches in the art of method of making sphered clear ice that, it is a known method to fill the closed mold cavity with the freezable liquid outside of the freezer compartment (fill the device which includes a closed mold cavity in it, with liquid, typically water, but any liquid that will freeze at normal food-type freezer temperatures may be used. The liquid may be slowly poured into large half mold fill hole 12 until it rises above the hole and into overfill cavity, [0043]) and then placing the mold into the freezer compartment so as to cause the freezable liquid in the closed mold cavity to freeze (Once filled, the device is submitted to temperatures below the freezing point of the liquid i.e. freezer compartment. Thus, the liquid freezes from the top down with liquid at the bottom of insulated vessel freezing last. [0043]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Culley by Little such that the method further comprises filling the closed mold cavity with the freezable liquid outside of the freezer compartment and then placing the mold into the freezer compartment so as to cause the freezable liquid in the closed mold cavity to freeze, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result where the liquid filled device produces ice inside the freezer compartment.
In reference to claim 25, Culley, Yang and Little disclose the claimed invention including:
filling the closed mold cavity includes adding the freezable liquid to a reservoir (when filling the closed mod cavity with liquid, Simultaneously, as water is being supplied to the mold cavity, a water outlet 238 is adapted to allow for liquid egress from the mold cavity, such that unfrozen water can return to the water reservoir, col 10, line 10-15). Note that the location of the reservoir being above the closed mold cavity has been explained above in claim 13 and the result of such arrangement would only yield a predictable result of supplying water from the water reservoir or source to the ice mold cavity for ice production.
In reference to claim 26, Culley, Yang and Little disclose the claimed invention including:
Culley teaches filling the reservoir with additional freezable liquid after the closed mold cavity is full (water reservoir 24 adapted to store water and is configured to feed water into a mold apparatus as needed to form ice structures. portion of the water supplied to the mold will freeze inside the mold cavity to form clear ice which lowers the water level inside the reservoir. Thus, when the water reservoir is determined to be empty or not full, water valve is actuated to fill the reservoir or an indicator is activated which alerts the consumer to add water to the water reservoir, col 5, line 46-51 and col9, line 24-32).
In reference to claim 27, Culley, Yang and Little disclose the claimed invention including:
the first portion of the freezable liquid is recirculated to the reservoir (as water is being supplied to the mold cavity, a water outlet 238 is adapted to allow for liquid egress from the mold cavity and the unfrozen water can return to the water reservoir 228 through a liquid departure conduit 242 shown in FIG. 4, col 10, 11-15).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wong; Sau Man (US 20130205820 A1) discloses ice cube manufacturing and operation process cycle where water is filled into a tank located at the rear of the cooler from an outside source and then the water is then pumped from the water tank through a water filtration system. The filtered water is then pumped to the ice cube maker contained in the housing above the cooler tray.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIRHANU WELDETENSI whose telephone number is (571)272-9833. The examiner can normally be reached Monday to Friday 8:30am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BIRHANU DAMTEW WELDETENSI/Examiner, Art Unit 3763                                                                                                                                                                                                        

/CASSEY D BAUER/Primary Examiner, Art Unit 3763